COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER DENYING EN BANC RECONSIDERATION

Appellate case name:      Winnie Stacey Alwazzan v. Isa Ali Alwazzan and International
                          Agencies Co., Ltd.

Appellate case number:    01-16-00589-CV

Trial court case number: 13-FD-0848

Trial court:              306th District Court of Galveston County

      A majority of the en banc court has voted against reconsideration en banc. We therefore
deny Winnie Stacey Alwazzan’s motion for en banc reconsideration.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, and Countiss.

Justices Keyes and Lloyd, dissenting from the denial of en banc reconsideration.


Date: March 26, 2020